Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

 DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 12/31/2020.
2. 	Claims 1-25 are pending in the case. 
3.	Claim 25 is newly added.
4.	Claims 1, 19 and 20 are independent claims. 

Applicant’s Response
5.	In Applicant’s response dated 12/31/2020, applicant has amended the following:
a) Claims 1, 19, 20 and 24






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 13, 14, 16- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lira; Luigi, U.S. Published Application No. 20060041629 A1 in view of Liu et al. (hereinafter “Liu”), U.S. Published Application No. 20170286913 A1.
Claim 1:
Lira teaches A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device (Figure 2; executing application on a device, par. 48;)  with a display, (e.g., pda or cell phone, par. 47;) and a touch-sensitive surface, (e.g., touch screen par. 47;) cause the device to: 
display a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user, including a first other user, (e.g., conversation transcript between users of different devices Figures 12A-C; par. 56; The transcript area contains the visible portion of the transcript of the IMs that have been exchanged between the user of the client system 80 and the other users participating in the IM session.) 
wherein the conversation transcript includes a plurality of messages and a plurality of message regions, each message region containing a
respective message of the plurality of messages; (e.g., each message submitted within the conversation transcript corresponds to a message region indicated adjacent to the name of the user who submitted the message Figures 11A-11C) 

receive a first message within the messaging session from an electronic device that corresponds to the first other user included in the messaging session; and (e.g., exchanging messages between users shown in a transcript Figures 12A-C; par. 56; The transcript area contains the visible portion of the transcript of the IMs that have been exchanged between the user of the client system 80 and the other users participating in the IM session.)
	in response to receiving the first message:
determine whether the first message includes an enhanced message content trigger; (e.g., determining whether a first message includes a keyword and displaying the message as an enhanced magnified message par. 72; In an embodiment, only certain types of messages are displayed in a magnified fashion. For example, a message matching a preset classification, a message shorter, equal, or longer of a preset length, and/or a message comprising preset keywords, e.g. "yes", "no", or an interjection.)
wherein, if included in the first message, the enhanced message content trigger is included in the first message in response to selection of an enhanced message content display option by the first other user from a plurality of enhanced message content display options; (e.g., sender may select ways to enhanced message via display options related to magnification, artwork display and/or animation par. 75; In an embodiment, the type of magnification, artwork display, and/or animation may be selected by the sender of the message. For example, a sender may select to have his messages be presented with a particular type of magnification, artwork display, and/or animation by recipient clients that are set or preset to magnify incoming messages.)

 	

and subsequent to displaying the first message in the first message region in the conversation transcript on the display, (e.g., message displayed in normal fashion in a first message region within conversation transcript par. 66; In an embodiment, the recipient's client may enable the recipient to select a priorly, i.e. non-latest, exchanged messages for magnification display or re-display.) concurrently display: the first message in the first message region in the conversation transcript, and enhanced message content that corresponds to the trigger, (e.g., concurrent display of the same message via a first message displayed in regular fashion in a first message region in the transcript and in a same message overlaid displayed in magnified fashion in response to selecting the message to re-display the magnification fashion Examiner considers the recitation of “ a first message region” to be the same message region within a transcript par. 40; In alternate embodiments, the at least one latest exchanged messages is concurrently displayed magnified and displayed in a normal fashion. par. 67; In an embodiment, the recipient's client may concurrently display the same message both in a magnified fashion and a regular fashion. Par. 60; The message 711, "Hello", is displayed in a magnified fashion within a translucent window 301 that overlays the recipient's session window 100.par. 66; In an embodiment, the recipient's client may enable the recipient to select a priorly, i.e. non-latest, exchanged messages for magnification display or re-display.)
wherein: 
the enhanced message content corresponds to the enhanced message content display option selected by the first other user from a plurality of enhanced message content display options; (e.g., sender may select ways to 
the enhanced message content display option is selected by the first other user separately from input of content of the first message by the first other user; (e.g., sender specifying which type of animation (i.e., display option) to use with a message Examiner considers the effect selection and the message by the sender to be different inputs par. 98; In an embodiment, a sender may specify the preferred, for example, font, style, artworks, and animation to be used in a normal fashion message display and/or the preferred, for example, font, style, artworks, and animation to be used in a magnified fashion message display, which may differ from each others. Par. 99; In an embodiment, the type of magnification, artwork display, and/or animation may be selected by the sender of the message.)
the enhanced message content includes content that applies an effect to at least one message region, other than the first message region, of the plurality of message regions, in the conversation transcript; (e.g., magnification with ripple effect or lens effects (e.g., animation content) involves at least one message region other than the first message region in the conversation transcript as shown in Figures 18A and 18B; par. 101; FIG. 18A depicts, for an embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a ripple effect graphic 
and the enhanced message content is distinct from the displayed first message in the first message region; (e.g., concurrently displayed message in regular fashion and overlaid magnified fashion are distinct versions of the same message par. 67; In an embodiment, the recipient's client may concurrently display the same message both in a magnified fashion and a regular fashion. Par. 60; The message 711, "Hello", is displayed in a magnified fashion within a translucent window 301 that overlays the recipient's session window 100.)
and, in accordance with a determination that the first message does not include the enhanced message content trigger, display the first message in a first message region in the conversation transcript on the display. (e.g., displaying messages in normal fashion if they do not contain preset keyword triggers par. 72; In an embodiment, only certain types of messages are displayed in a magnified fashion. For example, a message matching a preset classification, a message shorter, equal, or longer of a preset length, and/or a message comprising preset keywords, e.g. "yes", "no", or an interjection. Par. 73; recipient's client may enable the recipient to customize, e.g. set or reset, the rules for the selection of messages to be magnified, for example, per message, per message classification, per IM session, per sender, or always.)

Lira fails to expressly teach in response to receiving the first message:
in accordance with a determination that the first message includes the enhanced message content trigger:
display the first message in a first message region in the conversation transcript on the display without concurrent display of enhanced message content that corresponds to the trigger, 

However, Liu teaches 
in response to receiving the first message:
determine whether the first message includes an enhanced message content trigger; (e.g., receiving a short message that satisfies a trigger condition for displaying an enhanced message (e.g., Festival effect) par. 298; In the aforementioned embodiment, a change in the view content of the application is triggered by sending the short message to the user. par. 300; In the above embodiment, when the trigger condition is satisfied, it is possible to configure a relevant parameter in a configuration menu so as to determine whether the festival effect is triggered at once or after acknowledgement of the user.)
	in accordance with a determination that the first message includes the enhanced message content trigger: 
display the first message in a first message region in the conversation transcript on the display without concurrent display of enhanced message content that corresponds to the trigger, (e.g., receiving the first message but only displaying the enhanced message after acknowledgement of the user par. 300; In the above embodiment, when the trigger condition is satisfied, it is possible to configure a 
and subsequent to displaying the first message in the first message region in the conversation transcript on the display, concurrently display: the first message in the first message region in the conversation transcript, and enhanced message content that corresponds to the trigger, (e.g.,  subsequent to displaying first message per se, after the user acknowledges the message, displaying both the first message and the festival effect (i.e., enhanced message) that corresponds to the trigger from the first message par. 300; In the embodiment as shown in FIG. 17, an automatic trigger is adopted. In some embodiments, a parameter with a high security level may be selected from the configuration menu. After the parameter with the high security level is configured, the festival effect does not show at once after the relevant condition is satisfied. For example, a notification bar is popped up to allow the user to determine whether to apply the effect in the application.)
and the enhanced message content is distinct from the displayed first message in the first message region; (see Figure 17; enhanced message content festival effect is display distinct from message region “Happy wedding anniversary”)

In the analogous art of message communication with trigger conditions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the received messages which includes keywords as taught by Lira to include an acknowledgement feature that prevents the enhanced message from automatically displaying as taught by Liu to provide the benefit of ensuring that the 

Claim 2 depends on claim 1:
Lira teaches wherein the determination whether the first message includes the enhanced message content trigger is performed in response to receiving the first message. (e.g., enhanced magnified  message is performed for all incoming messages received par. 71; The recipient's client may enable the recipient to customize, e.g. set or reset, the magnification of incoming and/or outgoing messages, for example, per message, per message classification, per IM session, per sender, or always.)

Claim 3 depends on claim 1:
Lira teaches wherein determining whether the first message includes an enhanced message content trigger includes determining whether the first message includes predefined text. (e.g., display message in a magnified fashion when it is determined that a preset keyword is included within the message par. 72; In an embodiment, only certain types of messages are displayed in a magnified fashion. For example, a message matching a preset classification, a message shorter, equal, or longer of a preset length, and/or a message comprising preset keywords, e.g. "yes", "no", or an interjection.)

Claim 4 depends on claim 1:
wherein determining whether the first message includes an enhanced message content trigger includes determining whether the first message includes an embedded non-displayed value that indicates the enhanced message content to be displayed. (e.g., display message in a magnified fashion when it is determined that a message matches an embedded non-displayed value such as a classification or preset length value par. 72; In an embodiment, only certain types of messages are displayed in a magnified fashion. For example, a message matching a preset classification, a message shorter, equal, or longer of a preset length, and/or a message comprising preset keywords, e.g. "yes", "no", or an interjection.)


Claim 6 depends on claim 1:
Lira teaches wherein the enhanced message content includes content that applies an effect to the entire displayed conversation transcript. (e.g., magnification with ripple effect or lens effects involves at least one message region other than the first message region in the conversation transcript as shown in Figures 18A and 18B; Figures 16A-C; magnified content up to 400% par. 100; To enhance the magnification impact, a graphic processing alteration may be applied to any user interface entity of the recipient's client and/or of any other entity displayed on the recipient client system screen, e.g. a ripple effect that looks like a drop splashing on a liquefied screen. par. 101; FIG. 18A depicts, for an embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a ripple effect graphic processing alteration 817a. FIG. 18B depicts, for the preferred embodiment, a message 


Claim 8 depends on claim 1:
Lira teaches wherein applying the effect to at least one message region other than the first message region includes animating at least one message region other than the first message region. (e.g., magnification with ripple effect or lens effects involves at least one message region other than the first message region in the conversation transcript as shown in Figures 18A and 18B; Figures 16A-C; magnified content up to 400% par. 100; To enhance the magnification impact, a graphic processing alteration may be applied to any user interface entity of the recipient's client and/or of any other entity displayed on the recipient client system screen, e.g. a ripple effect that looks like a drop splashing on a liquefied screen. par. 101; FIG. 18A depicts, for an embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a ripple effect graphic processing alteration 817a. FIG. 18B depicts, for the preferred embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a lens effect graphic processing alteration 817b.)



Claim 13 depends on claim 1:
wherein applying the effect to at least one message region other than the first message region includes temporarily highlighting the first message region without highlighting message regions other than the first message region. (Figure 7B and 7C; highlighting via magnification the latest incoming message only, par. 25; While priorly exchanged messages are displayed in a regular fashion, i.e. as prior arts do, the latest at least one message is displayed magnified and/or set in evidence.)


Claim 14 depends on claim 1:
Lira teaches wherein the enhanced message content includes sound. (e.g., sound with the presentation claim 11; said presentation comprises any of the following: an identification of the sender; the sender username; an image representing the sender; an animated image representing the sender; an artwork; an animated artwork; and a sound.)


Claim 16 depends on claim 1:
Lira teaches wherein displaying the enhanced message content includes displaying an animation of the first message region.  (par.96;  FIGS. 17A, 17B, and 17C depict an embodiment in three progressive time instances during an animation of a magnified message.)


Lira teaches wherein displaying the enhanced message content includes generating and displaying moving virtual objects in response to scrolling of the conversation transcript. (e.g., automatically scrolling a conversation transcript upward to make room for incoming enhanced magnified messages which includes generating and displaying moving animated artwork. par. 74; In an embodiment, the type of magnification, artwork display, and/or animation may be selected upon, for example, the content of a message. Par. 75; In an embodiment, the type of magnification, artwork display, and/or animation may be selected by the sender of the message. For example, a sender may select to have his messages be presented with a particular type of magnification, artwork display, and/or animation by recipient clients that are set or preset to magnify incoming messages. par. 83; An embodiment may, for example, scroll upward, or otherwise reposition, the display of the exchanged messages to prevent the exchanged messages from being obscured, i.e. to be no more visible to the recipient, by the display of a magnified message.)

Claim 18 depends on claim 1:
Lira teaches the one or more programs further comprising instructions that cause the device to: cease to display the enhanced message content that corresponds to the trigger. (e.g., dismiss the enhanced magnified message par. 68; recipient selects to dismiss the magnification. Par. 69; The recipient's client may enable the recipient to customize, e.g. set or reset, the list of events that trigger a dismissal, for 

Claim 19:
Lira teaches An electronic device, comprising: a display; (e.g., pda or cell phone, par. 47;)

a touch-sensitive surface; (e.g., touch screen par. 47;)
one or more processors; (e.g., central processing unit  par. 46;)
memory; and (e.g., memory device par. 46;) 

one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: (Figure 2; executing application via central processing unit on a device, par. 46, par. 48;)  
displaying a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user, including a first other user, (e.g., conversation transcript between users of different devices Figures 12A-C; par. 56; The transcript area contains the visible portion of the transcript of the IMs that have been exchanged between the user of the client system 80 and the other users participating in the IM session.)
wherein the conversation transcript includes a plurality of messages and a plurality of message regions, each message region containing a respective message of the plurality of messages; (e.g., each message submitted within the conversation transcript corresponds to a message region indicated adjacent to the name of the user who submitted the message Figures 11A-11C)

receiving a first message within the messaging session from an electronic device that corresponds to the first other user included in the messaging session; (e.g., exchanging messages between users shown in a transcript Figures 12A-C; par. 56; The transcript area contains the visible portion of the transcript of the IMs that have been exchanged between the user of the client system 80 and the other users participating in the IM session.)

responding to receipt of the first message by:
determining whether the first message includes an enhanced message content trigger, (e.g., determining whether a first message includes a keyword and displaying the message as an enhanced magnified message par. 72; In an embodiment, only certain types of messages are displayed in a magnified fashion. For example, a message matching a preset classification, a message shorter, equal, or longer of a preset length, and/or a message comprising preset keywords, e.g. "yes", "no", or an interjection.) wherein, if included in the first message, the enhanced message content trigger is included in the first message in response to selection of an enhanced message content display option by the first other user from a plurality of enhanced message content display options; (e.g., sender may select ways to enhanced message via display options related to magnification, artwork display and/or animation par. 75; In an embodiment, the type of magnification, artwork display, and/or animation may be selected by the sender of the message. For example, a sender may select to have his messages be presented with a particular type of magnification, artwork display, and/or animation by recipient clients that are set or preset to magnify incoming messages.)




subsequent to displaying the first message in the first message region in the conversation transcript on the display, (e.g., message displayed in normal fashion in a first message region within conversation transcript par. 66; In an embodiment, the recipient's client may enable the recipient to select a priorly, i.e. non-latest, exchanged messages for magnification display or re-display.) concurrently displaying: the first message in the first message region in the conversation transcript, and enhanced message content that corresponds to the trigger, (e.g., concurrent display of the same message via a first message displayed in regular fashion in a first message region in the transcript and in a same message overlaid wherein: the enhanced message content corresponds to the enhanced message content display option selected by the first other user from a plurality of enhanced
message content display options; (e.g., sender may select ways to enhanced message via display options related to magnification, artwork display and/or animation par. 75; In an embodiment, the type of magnification, artwork display, and/or animation may be selected by the sender of the message. For example, a sender may select to have his messages be presented with a particular type of magnification, artwork display, and/or animation by recipient clients that are set or preset to magnify incoming messages.)

the enhanced message content display option is selected by the first
other user separately from input of content of the first message by the first other user; (e.g., sender specifying which type of animation (i.e., display option) to use with a 

the enhanced message content includes content that applies an effect to at least one message region other than the first message region, of the plurality of message regions, in the conversation transcript; (e.g., magnification with ripple effect or lens effects (e.g., animation content) involves at least one message region other than the first message region in the conversation transcript as shown in Figures 18A and 18B; par. 101; FIG. 18A depicts, for an embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a ripple effect graphic processing alteration 817a. FIG. 18B depicts, for the preferred embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a lens effect graphic processing alteration 817b.)
and the enhanced message content is distinct from the displayed first message in the first message region; and, (e.g., concurrently displayed message in regular fashion and overlaid magnified fashion are distinct versions of the same message par. 67; In an embodiment, the recipient's client may concurrently display the same message both in a magnified fashion and a regular fashion. Par. 60; The 

in accordance with a determination that the first message does not include the enhanced message content trigger, displaying the first message in the first message region in the conversation transcript on the display. (e.g., displaying messages in normal fashion if they do not contain preset keyword triggers par. 72; In an embodiment, only certain types of messages are displayed in a magnified fashion. For example, a message matching a preset classification, a message shorter, equal, or longer of a preset length, and/or a message comprising preset keywords, e.g. "yes", "no", or an interjection. Par. 73; recipient's client may enable the recipient to customize, e.g. set or reset, the rules for the selection of messages to be magnified, for example, per message, per message classification, per IM session, per sender, or always.)

Claim 20:
Lira teaches A method, comprising:
at an electronic device having one or more processors, (e.g., central processing unit  par. 46;) memory, (e.g., memory device par. 46;) a touch-sensitive surface, (e.g., touch screen par. 47;) and a display: (e.g., pda or cell phone, par. 47;)
displaying a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user, including a first other user, (e.g., conversation transcript between users of different devices Figures 12A-C; 
wherein the conversation transcript includes a plurality of messages and a plurality of message regions, each message region containing a respective message of the plurality of messages; (e.g., each message submitted within the conversation transcript corresponds to a message region indicated adjacent to the name of the user who submitted the message Figures 11A-11C)
receiving a first message within the messaging session from an electronic device that corresponds to the first other user included in the messaging session, (e.g., exchanging messages between users shown in a transcript Figures 12A-C; par. 56; The transcript area contains the visible portion of the transcript of the IMs that have been exchanged between the user of the client system 80 and the other users participating in the IM session.) the received first message including an enhanced message content trigger, (e.g., determining whether a first message includes a keyword and displaying the message as an enhanced magnified message par. 72; In an embodiment, only certain types of messages are displayed in a magnified fashion. For example, a message matching a preset classification, a message shorter, equal, or longer of a preset length, and/or a message comprising preset keywords, e.g. "yes", "no", or an interjection.) wherein the enhanced message content trigger is included in the first message in response to selection of an enhanced message content display option by the first other user from a plurality of enhanced message content display options; (e.g., sender may select ways to enhanced 

responding to receipt of the first message by:
, and
subsequent to displaying the first message in the first message region in the conversation transcript on the display, (e.g., message displayed in normal fashion in a first message region within conversation transcript par. 66; In an embodiment, the recipient's client may enable the recipient to select a priorly, i.e. non-latest, exchanged messages for magnification display or re-display.) concurrently displaying:
the first message in the first message region in the conversation transcript,
and, enhanced message content that corresponds to the trigger, (e.g., concurrent display of the same message via a first message displayed in regular fashion in a first message region in the transcript and in a same message overlaid displayed in magnified fashion in response to selecting the message to re-display the magnification fashion Examiner considers the recitation of “ a first message region” to wherein:
the enhanced message content corresponds to the enhanced message content display option selected by the first other user from a plurality of enhanced message content display options; (e.g., sender may select ways to enhanced message via display options related to magnification, artwork display and/or animation par. 75; In an embodiment, the type of magnification, artwork display, and/or animation may be selected by the sender of the message. For example, a sender may select to have his messages be presented with a particular type of magnification, artwork display, and/or animation by recipient clients that are set or preset to magnify incoming messages.)
the enhanced message content display option is selected by the first
other user separately from input of content of the first message by the first other user; (e.g., sender specifying which type of animation (i.e., display option) to use with a message Examiner considers the effect selection and the message by the sender to be different inputs par. 98; In an embodiment, a sender may specify the preferred, for example, font, style, artworks, and animation to be used in a normal fashion message 
the enhanced message content includes content that applies an effect to at least one message region other than the first message region, of the plurality of message regions in the conversation transcript; and(e.g., magnification with ripple effect or lens effects (e.g., animation content) involves at least one message region other than the first message region in the conversation transcript as shown in Figures 18A and 18B; par. 101; FIG. 18A depicts, for an embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a ripple effect graphic processing alteration 817a. FIG. 18B depicts, for the preferred embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a lens effect graphic processing alteration 817b.)
the enhanced message content is distinct from the displayed first
message in the first message region. (e.g., concurrently displayed message in regular fashion and overlaid magnified fashion are distinct versions of the same message par. 67; In an embodiment, the recipient's client may concurrently display the same message both in a magnified fashion and a regular fashion. Par. 60; The message 711, "Hello", is displayed in a magnified fashion within a translucent window 301 that overlays the recipient's session window 100.)

Lira fails to expressly teach responding to receipt of the first message by:
displaying the first message in a first message region of the plurality of message regions in the conversation transcript on the display without concurrent display of enhanced message content that corresponds to the trigger.

However, Liu teaches 
responding to receipt of the first message by:
displaying the first message in a first message region of the plurality of message regions in the conversation transcript on the display without concurrent display of enhanced message content that corresponds to the trigger,
 (e.g., receiving the first message but only displaying the enhanced message after acknowledgement of the user par. 300; In the above embodiment, when the trigger condition is satisfied, it is possible to configure a relevant parameter in a configuration menu so as to determine whether the festival effect is triggered at once or after acknowledgement of the user.)
and subsequent to displaying the first message in the first message region in the conversation transcript on the display, concurrently displaying: the first message in the first message region in the conversation transcript, and enhanced message content that corresponds to the trigger, (e.g.,  subsequent to displaying first message per se, after the user acknowledges the message, displaying both the first message and the festival effect (i.e., enhanced message) that corresponds to the trigger from the first message par. 300; In the embodiment as shown in FIG. 17, an automatic trigger is adopted. In some embodiments, a parameter with a high security level may be selected from the configuration menu. After the parameter with the high security level is 
and the enhanced message content is distinct from the displayed first message in the first message region; (see Figure 17; enhanced message content festival effect is display distinct from message region “Happy wedding anniversary”)

In the analogous art of message communication with trigger conditions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the received messages which includes keywords as taught by Lira to include an acknowledgement feature that prevents the enhanced message from automatically displaying as taught by Liu to provide the benefit of ensuring that the user receiving the message is paying attention and ready to enjoy the visuals of the enhanced message.  

Claim 21 depends on claim 1:
Lira teaches wherein: each respective message in the conversation transcript is displayed within a respective message area 
the first message is displayed within a first message area  (e.g., concurrent display of the same message in both regular fashion in the transcript and in an overlaid magnified fashion  (i.e., enhanced message content) par. 67; In an embodiment, the recipient's client may concurrently display the same message both in a magnified fashion and a regular 

Lira fails to expressly teach respective message within a respective message bubble. 
However, Liu teaches respective message within a respective message bubble. (Figures 10, 17, 20; text within message bubbles)

In the analogous art of message communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the message area as taught by Lira with the bubble areas as taught by Liu, with a reasonable expectation of success, yielding predictable and expected results of enhancing the aesthetics of the messaging application. 

Therefore, Lira/Liu teaches wherein: each respective message in the conversation transcript is displayed within a respective message bubble; and the first message is displayed within a first message bubble while the enhanced message content is displayed.

Claim 22 depends on claim 21:
Lira teaches wherein the conversation transcript includes a plurality of messages displayed in respective message areas , and at least a portion of the enhanced message content is displayed outside of the respective message areas  (e.g., magnification with ripple effect or lens effects involves at least one message region other than the first message region in the conversation transcript as shown in Figures 18A and 18B; par. 101; FIG. 18A depicts, for an embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a ripple effect graphic processing alteration 817a. FIG. 18B depicts, for the preferred embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a lens effect graphic processing alteration 817b.)

Lira fails to expressly teach respective message within a respective message bubble. 
However, Liu teaches respective message within a respective message bubble. (Figures 10, 17, 20; text within message bubbles)

In the analogous art of message communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the message area as taught by Lira with the bubble areas as taught by Liu, with a reasonable expectation of success, yielding predictable and expected results of enhancing the aesthetics of the messaging application. 

Therefore, Lira/Liu teaches wherein the conversation transcript includes a plurality of messages displayed in respective message bubbles, and at least a portion of the enhanced message content is displayed outside of the respective message bubbles in which the messages in the conversation transcript are displayed.

Claim 24 depends on claim 20:
Lira teaches further comprising:
receiving a second message within the messaging session from an electronic device that corresponds to the first other user included in the messaging session; (e.g., multiple messages in a conversation transcript between users of different devices Figures 12A-C; par. 56; The transcript area contains the visible portion of the transcript of the IMs that have been exchanged between the user of the client system 80 and the other users participating in the IM session.)

responding to receipt of the second message by:
determining whether the second message includes an enhanced message content trigger, (e.g., determining whether a second message includes a keyword and displaying the message as an enhanced magnified message par. 72; In an embodiment, only certain types of messages are displayed in a magnified fashion. For example, a message matching a preset classification, a message shorter, equal, or longer of a preset length, and/or a message comprising preset keywords, e.g. "yes", "no", or an interjection.) wherein, if included in the second message, the enhanced message content trigger is included in the second message in response to selection of a second enhanced message content display option by the first other user from the plurality of enhanced message content display options; (e.g., 

 

and subsequent to displaying the second message in the second message region in the conversation transcript on the display, (e.g., message displayed in normal fashion in a second message region within conversation transcript par. 66; In an embodiment, the recipient's client may enable the recipient to select a priorly, i.e. non-latest, exchanged messages for magnification display or re-display.)  concurrently displaying: the second message in the second message region in the conversation transcript, and, second enhanced message content that corresponds to the enhanced message content trigger in the second message, (e.g., concurrent display of the same message via a second message displayed in regular fashion in a second message region in the transcript and in a same message overlaid displayed in magnified fashion in response to selecting the message to re-
wherein:
the second enhanced message content corresponds to the second enhanced message content display option selected by the first other user from the plurality of enhanced message content display options; (e.g., sender may select ways to enhanced message via display options related to magnification, artwork display and/or animation par. 75; In an embodiment, the type of magnification, artwork display, and/or animation may be selected by the sender of the message. For example, a sender may select to have his messages be presented with a particular type of magnification, artwork display, and/or animation by recipient clients that are set or preset to magnify incoming messages.)
the second enhanced message content display option is selected by
the first other user separately from input of content of the second message by the first other user; (e.g., sender specifying which type of animation (i.e., display option) to use with a message Examiner considers the effect selection and the message by the 

the enhanced message content includes content that applies an effect to at least one message region other than the second message region, of the plurality of message regions, in the conversation transcript; (e.g., magnification with ripple effect or lens effects (e.g., animation content) involves at least one message region other than the second message region in the conversation transcript as shown in Figures 18A and 18B; par. 101; FIG. 18A depicts, for an embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a ripple effect graphic processing alteration 817a. FIG. 18B depicts, for the preferred embodiment, a message 814, "BIG KISS", displayed in a magnified fashion that is surrounded by a lens effect graphic processing alteration 817b.)

and, the enhanced message content is distinct from the displayed second message in the second message region; (e.g., concurrently displayed message in regular fashion and overlaid magnified fashion are distinct versions of the same message par. 67; In an embodiment, the recipient's client may concurrently display the same message both in a magnified fashion and a regular fashion. Par. 60; The 

and in accordance with a determination that the second message does not include the enhanced message content trigger, displaying the second message in the second message region in the conversation transcript on the display. (e.g., displaying messages in normal fashion if they do not contain preset keyword triggers par. 72; In an embodiment, only certain types of messages are displayed in a magnified fashion. For example, a message matching a preset classification, a message shorter, equal, or longer of a preset length, and/or a message comprising preset keywords, e.g. "yes", "no", or an interjection. Par. 73; recipient's client may enable the recipient to customize, e.g. set or reset, the rules for the selection of messages to be magnified, for example, per message, per message classification, per IM session, per sender, or always.)

Lira fails to expressly teach in accordance with a determination that the second message includes the enhanced message content trigger:
displaying the second message in a second message region of the plurality of message regions in the conversation transcript on the display without concurrent display of enhanced message content that corresponds to the trigger, 

However, Liu teaches 
responding to receipt of the second message by:
determining whether the second message includes an enhanced message content trigger, (e.g., receiving a short message that satisfies a trigger condition for displaying an enhanced message (e.g., Festival effect) par. 298; In the aforementioned embodiment, a change in the view content of the application is triggered by sending the short message to the user. par. 300; In the above embodiment, when the trigger condition is satisfied, it is possible to configure a relevant parameter in a configuration menu so as to determine whether the festival effect is triggered at once or after acknowledgement of the user.)	
in accordance with a determination that the second message includes the enhanced message content trigger:
displaying the second message in a second message region of the plurality of message regions in the conversation transcript on the display without concurrent display of enhanced message content that corresponds to the trigger,  (e.g., receiving the first message but only displaying the enhanced message after acknowledgement of the user par. 300; In the above embodiment, when the trigger condition is satisfied, it is possible to configure a relevant parameter in a configuration menu so as to determine whether the festival effect is triggered at once or after acknowledgement of the user.)
and subsequent to displaying the first message in the first message region in the conversation transcript on the display, concurrently display: the first message in the first message region in the conversation transcript, and enhanced message content that corresponds to the trigger, (e.g.,  subsequent to displaying first message per se, after the user acknowledges the message, displaying both the first 
and the enhanced message content is distinct from the displayed first message in the first message region; (see Figure 17; enhanced message content festival effect is display distinct from message region “Happy wedding anniversary”)

In the analogous art of message communication with trigger conditions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the received messages which includes keywords as taught by Lira to include an acknowledgement feature that prevents the enhanced message from automatically displaying as taught by Liu to provide the benefit of ensuring that the user receiving the message is paying attention and ready to enjoy the visuals of the enhanced message.  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lira/Liu as cited above with respect to claim 1, in view of DeMattei; Mark Anthony, U.S. Published Application No. 20150324858 A1.

Lira/Liu fail to expressly teach wherein determining whether the first message includes an enhanced message content trigger includes determining whether a time at which the first message was received corresponds to a predetermined time frame.

However, DeMattei teaches wherein determining whether the first message includes an enhanced message content trigger includes determining whether a time at which the first message was received corresponds to a predetermined time frame. (e.g., determine whether the first message is received corresponds to a predetermined time of day or week par. 26; The trigger may consist of at least one word or a plurality of words that are inputted in the text message or instant message as a non-limiting example. However, the trigger may also include other information such as the gist of a message, the time of day, the day of the week, the location of the mobile device onto which the message is being entered or read, weather, current events, etc.)
In the analogous art of enriched message communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the triggering event of the message as taught by Lira/Liu to include the various types of information such as time of day for a triggering event as taught by DeMattei to provide the benefit of additional ways of enhancing the user experience during delivery of enriched multi-media messages.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lira/Liu as cited above with respect to claim 1, in view of Birnbaum et al. (hereinafter “Birnbaum”), U.S. Published Application No. 20100017759 A1.
Claim 15 depends on claim 1:
Lira/Liu fail to expressly teach wherein the enhanced message content includes tactile output. 
However, Birnbaum teaches wherein the enhanced message content includes tactile output. (e.g., message with animation that includes haptic effects par. 19; Another instance of a virtual message object conveying information with its physical properties is a beating heart. The heart virtual message object alone may be motionless, but when it contains a text message or other information, it is visually animated to make it look like it is beating. In addition, a haptic effect may be played that mimics the beating heart animation so that the heart virtual object feels like it is beating, indicating that it contains a message. The behavior or interactions of virtual message objects can be based, at least in part, on their virtual physical parameters. Par. 43; As another example, when a haptic effect simulating a beating heart is generated, a user may deduce that a message expressing emotional intimacy has been received. Thus, haptic effects based at least in part on the virtual physical properties of a message may lead to an enhanced user experience.)
In the analogous art of message communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the messaging application as taught by Lira/Liu to include messages with haptic .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lira/Liu as cited above with respect to claim 1, in view of Lira; Luigi (hereinafter “LiraTWO”), U.S. Published Application No. 20060041848 A1.
Claim 11 depends on claim 1:
Lira/Liu fail to expressly wherein displaying the enhanced message content that corresponds to the trigger includes displaying an image that temporarily replaces the entire messaging user interface.

However, LiraTWO teaches wherein displaying the enhanced message content that corresponds to the trigger includes displaying an image that temporarily replaces the entire messaging user interface. (e.g., Figures 6B, 15B, 17A-D, 27B are examples of displaying the enhanced message content that corresponds to the trigger includes displaying an image that temporarily replaces the entire messaging user interface Par. 159; In the preferred embodiment, a presentation may be divided into three temporal phases: an optional introductory-phase, i.e. the opening portion of the presentation; a main-phase, i.e. the main portion of the presentation; and an optional dismissal-phase, i.e. the closing portion of the presentation. par. 169; In an alternative embodiment, a portion, or all, of the recipient's client user interface may be transiently cleared, e.g. covered with white or another color, 
In the analogous art of message communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the messaging application as taught by Lira/Liu to include effects for customizing messages as taught by LiraTWO, with a reasonable expectation of success, to provide the benefit of improving the emotional impact of entertaining messages to a recipient. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lira/Liu as cited above and applied to claim 1, in further view of Lee et al. (hereinafter “Lee”), U.S. Published Application No. 20140351350 A1.
Claim 23 depends on claim 1:
Lira/Liu fail to expressly teach wherein at least a portion of the enhanced message content is displayed to appear behind the first message and a second message displayed concurrently with the first message in the conversation transcript
However, Lee teaches wherein at least a portion of the enhanced message content is displayed to appear behind the first message and a second message displayed concurrently with the first message in the conversation transcript. (e.g., 

    PNG
    media_image1.png
    749
    538
    media_image1.png
    Greyscale


.  


Allowable Subject Matter
Claims 7, 9, 10, 12 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Liu“ reference. 

For at least the foregoing reasons, the claims are not in conditioned for allowance. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HENRY ORR/Examiner, Art Unit 2145